DETAILED ACTION
This Action is in response to Applicant’s response filed on 09/08/2022.  
Claims 1-2, 4, 6, 9-10, 12-13, 16-19, 23, 25-26, 28, 30-31, 76, 79 and 127-133 are still pending in the present application.  
This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Li (“Detection of physical defects in solar cells by hyperspectral imaging technology”).

Examiner Notes
As discussed during the telephonic interview on 10/20/22, the Examiner noted that line 10 of claim 1 (“…if a first level of confidence of the obtained relation between the one or more extracted features…”) is a conditional statement and suggested amending the claim to recite “when a first level of confidence of the obtained relation between the one or more extracted features”).  Similarly, line 4 of claim 70 (“if a level of confidence of the result of applying to the image…”) is a conditional statement.  Amending to recite “when a level of confidence of the result of applying to the image…” will make this a positive limitation.  For the purpose of this Action, the Examiner is assuming that these limitations are not conditional statements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (“Detection of physical defects in solar cells by hyperspectral imaging technology”)

	
	Consider claim 79, Li discloses a method of detecting a target within an image, (see the abstract; page 1013, left column; also see figures 2 and figures 4-5; the crack to be detected is set as the target in the hyperspectral data) the method comprising:  
applying to the image (read as hyperspectral images) a primary classification algorithm (SAM algorithm) based on spectral features (read as spectral information);  (abstract, page 1013, left column)
if a level of confidence of the result of applying to the image the primary classification algorithm based on spectral features is enough:  (page 1013, left column; If the spectral angle is less than a preset threshold, the pixel will be classified as crack) determining that the result of applying to the image the primary classification algorithm based on spectral features corresponds to at least a target to be detected and/or a background to be detected, obtaining a confirmed target and/or a confirmed background; (page 1013, left column; Then the spectral angle between the spectra of each spatial point and the reference spectra are calculated. If the spectral angle is less than a preset threshold, the pixel will be classified as crack. The preliminary detection result with threshold SA=0.1 is shown in Fig. 5. From the figure, we can see that the new method is effective in detecting the cracks in solar cells.) wherein information about the spectral features are stored in one or more databases or datasets.  (page 1013, left column; The SAM algorithm is an effective tool for rapid mapping of the spectral similarity of image spectra to reference spectra. To extract cracks from the hyperspectral images, reference spectra of all kinds of cracks should be collected. Then the spectral angle between the spectra of each spatial point and the reference spectra are calculated)

Allowable Subject Matter
Claim 133 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-2, 4, 6, 9-10, 12-13, 16-19, 23, 25-26, 28, 30-31, 76 and 127-132 are allowed if amended (see the Examiner’s Note above).

None of the prior art, either alone or in combination, discloses:
    PNG
    media_image1.png
    482
    681
    media_image1.png
    Greyscale


Relevant Prior Art Directed to State of Art
Paczan (US 2016/0247407) is relevant prior art not applied in the rejection(s) above.  Paczan discloses hyperspectral imaging or multispectral imaging may be used to determine the composition of an object by capturing specific frequencies of reflected electromagnetic energy. In one embodiment, the polymer of the paint or similar coating may produce a unique spectral fingerprint from which an object may be identified.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665